DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28-33, 36, and 43 are objected to because of the following informalities:  
Regarding claims 28-33, in line 1, replace “The apparatus of claim 07” with --The apparatus of claim 27--.
Regarding claim 36, in line 1, replace “the processor” with --the one or more processors--.
Regarding claim 43, in line 3, replace “G-DCL” with --G-DCI--.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38-43 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because machine readable storage media do not exclude signal per se.  Signal is non-statutory subject matter.  Claims can be amended to recite non-transitory machine readable storage media.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 26-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karaki et al (US 2020/0022174 A1).
Regarding claims 26 and 38, Karaki discloses an apparatus of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network (Fig. 1), comprising: 
one or more processors (Fig. 12, processor 1250) to: 
process a first Downlink Control Information (DCI) format 0A transmission indicating a Grant-less Uplink (GUL) activation (Fig. 7, block 702, and 130th paragraph, UE processes DCI activation of unlicensed spectrum SPS grant using DCI format 0A), 
process a second DCI format 0A transmission indicating a GUL release (Fig. 7, block 713, and 133rd paragraph, UE processes DCI release of US-SPS grant using DCI format 0A), and 
generate one or more Uplink (UL) transmissions for an unlicensed spectrum of the wireless network after the GUL activation and before the GUL release (Fig. 7, blocks 705, 708, and 711, UL transmission on US-SPS resources); and 
an interface for sending the one or more UL transmissions to a transmission circuitry and for receiving DCI format 0A transmissions from a receiving circuitry (Fig. 12, radio interface 1210).

Regarding claims 27 and 39, Karaki discloses that wherein the one or more processors are to: process a third DCI format 0A transmission (Fig.7, block 701, and 94th paragraph, UE processes RRC SPS configuration.  SPS configuration can be in DCI format 0A), wherein the third DCI format 0A transmission is a GUL-DCI (G-DCI) transmission comprising a UE-specific parameter associated with the one or more UL transmissions for the unlicensed spectrum (Fig. 5B and 94th paragraph, fields with special values set such as TPC, MCS, HARQ process, RV, etc…).

th paragraph, fields of DCI format 0A set to special values).  
Regarding claims 29 and 41, Karaki discloses that the UE-specific parameter of the G-DCI transmission comprises one or more bits for a Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) bitmap associated with the one or more UL transmissions for the unlicensed spectrum (Fig. 5B and 94th paragraph, fields with special values set such as TPC, MCS, HARQ process, RV, etc…).

Regarding claims 30 and 41, Karaki discloses that the UE-specific parameter of the G-DCI transmission comprises one or more of: one or more bits for Transmit Power Control (TPC) associated with the one or more UL transmissions for the unlicensed spectrum; or one or more bits associated with a Modulation and Coding Scheme (MCS) used for transmissions in the unlicensed spectrum (Fig. 5B and 94th paragraph, fields with special values set such as TPC, MCS, HARQ process, RV, etc…).

Regarding claims 31 and 42, Karaki discloses that wherein the third DCI format OA transmission is processed after sending the one or more UL transmissions for the unlicensed spectrum and before processing the second DCI format OA transmission (Fig. 7, block 702 is processed first then block 706 then block 713).

Regarding claim 32, Karaki discloses that wherein the third DCI format OA transmission comprises a plurality of dummy bits set to zero (Fig. 5B, a number of fields are set to 0s).

Regarding claims 33 and 43, Karaki discloses that wherein: a flag in the first DCI format OA transmission is to indicate that the first DCI format OA transmission is for GUL activation or GUL th and 133rd paragraphs); and a flag in the third DCI format OA transmission is to indicate that the third DCI format OA transmission is the G-DCI transmission (94th paragraph, some fields set to special values to indicate TPC, MCS, HARQ process, RV, etc…).

Regarding claim 34, Karaki discloses that wherein: a flag in the second DCI format OA transmission is to indicate that the second DCI format OA transmission is for GUL activation or GUL release (Fig. 5A or 5B and 130th and 133rd paragraphs).

Regarding claim 35, Karaki discloses that wherein the one or more UL transmissions for the unlicensed spectrum comprise at least one of: one or more Physical Uplink Shared Channel (PUSCH) transmissions, or one or more Physical Uplink Control Channel (PUCCH) transmissions, which are for transmission without any UL grant from the eNB (Fig. 7, UL transmissions are PUSCH transmissions with SPS configuration).  

Regarding claim 36, Karaki discloses that wherein the processor is to: facilitate performing a listen-before-talk (LBT) procedure on the unlicensed spectrum to determine if one of the channels in the unlicensed spectrum is available (Figs. 4A and 4B, LBT procedure is performed before transmission and/or Fig. 7, CCA is performed); and facilitate sending of the one or more UL transmissions for the unlicensed spectrum without a prior UL grant, upon a determination that the one of the channels in the unlicensed spectrum is available (Fig. 7, CCA 704 is performed before UL transmissions).

Regarding claim 37, Karaki discloses that wherein the first DCI format OA transmission and second DCI format OA transmission are received over the unlicensed spectrum (Fig. 7, DCI activation and DCI release are received on unlicensed spectrum).


one or more processors to (Fig. 13, processor 1350): 
generate a first Downlink Control Information (DCI) indicating a Grant-less Uplink (GUL) activation (Fig. 7, block 702, DCI activation); and 
generate a second DCI comprising one or more UE-specific parameters associated with one or more GUL transmissions on an unlicensed spectrum of the wireless network (Fig. 7, block 706, and 60th paragraph, HARQ included in DCI),
 wherein a flag in the first DCI is to indicate that the first DCI is for GUL activation or GUL release (130th and 133rd paragraphs), and 
wherein a flag in the second DCI is to indicate that the second DCI is a GUL DCI (G- DCI) comprising the one or more UE-specific parameters (Fig. 7, block 706, and 60th paragraph, HARQ included in DCI indicating specific UE transmissions acknowledgment); and 
an interface to output the first DCI and the second DCI to a transceiver circuitry, for transmission to the UE (Fig. 13, radio interface 1310).

Regarding claim 45, Karaki discloses one or more processors are to: generate a third DCI indicating a GUL release (133rd paragraph).  

Regarding claim 46, Karaki discloses that wherein individual ones of the first DCI and the second DCI have a DCI format OA (Figs. 5A and 5B and 60th paragraph, SPS configuration can be DCI format 0A).

Regarding claim 47, Karaki discloses that wherein the one or more processors are to: process one or more UL transmissions on the unlicensed spectrum of the wireless network, after generation of the first DCI and before generation of the second DCI (Fig. 7, AN processoes UL transmission 705 before sending HARQ ACK/NACK).

Regarding claim 48, Karaki discloses that wherein the second DCI comprises one or more of: a Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) bitmap feedback comprising 2*N bits, where N is a number of configured HARQ process identifications (IDs) for grant-less transmissions (Fig. 5B, HARQ process number comprises a number of IDs); a Transmit Power Control (TPC) command comprising 2 bits (Fig. 5B, TPC command comprises 2 bits); or a Modulation and coding scheme (MCS) information comprising one of 5 bits or 10 bits.  

Regarding claim 49, Karaki discloses that wherein to generate the first DCI indicating the GUL activation, the processors are to: set one or more bits of the first DCI to zeros, such that a length of the first DCI corresponds to a pre-defined length of a format OA DCI (Fig. 5A, a number of fields of DCI format 0A are set to 0s).

Regarding claim 50, Karaki discloses that wherein to generate the first DCI indicating the GUL activation, the processors are to: scramble the first DCI using a Radio Network Temporary Identifier (RNTI) that is specific to GUL transmission (104th paragraph, CRS bits of DCI are scrambled with UE specific C-RNTI).

Conclusion
Talarico et al (US Patent No. 10,750,491 B2) discloses semi-persistent scheduling for autonomous transmission activation and release.
Babaei et al (US 2018/0324889 A1) discloses using activation DCI for activing grant-less allocated resources for transmissions.  Babaei fails to disclose DCI format 0A for indication of grant-less activation and/or release.
Lee et al (US 2019/0174472 A1) discloses grant-less UL transmissions using grant-less allocated resources.  Lee fails to disclose DCI format 0A for indication of grant-less activation and/or release.

Ma et al (US 2018/0139774 A1) discloses grant free and grant based UL resource allocation.  Ma fails to disclose DCI format 0A for indication of grant-less activation and/or release.
Yerramalli et al (US 2016/0309354 A1), cited as X reference in international search report, discloses clear channel assessment by UE in unlicensed spectrum.  Yerramalli fails to disclose DCI format 0A for indication of grant-less activation and/or release.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY

Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472